Case 5:19-cr-00023-RWS-CMC Document 268 Filed 02/24/21 Page 1 of 2 PageID #: 1091



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

  UNITED STATES OF AMERICA                              §
                                                        §
  v.                                                    §                             5:19-CR-23
                                                        §
  DALIA JANET CAMPOS ROSALES (6)                        §

              FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                   BEFORE THE UNITED STATES MAGISTRATE JUDGE

         Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

  administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

  Procedure.

         On February 24, 2021, this cause came before the undersigned United States Magistrate

  Judge for guilty plea and allocution of the Defendant on Count 1 of the Information. Count 1 of

  the Information charges a violation of 18 U.S.C. § 4, misprision of felony. After conducting said

  proceeding in the form and manner prescribed by Fed. R. Crim. P. 11, the Court finds:

         a.         That the Defendant, after consultation with counsel of record, has knowingly and

  voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

  United States Magistrate Judge subject to a final approval and imposition of sentence by the

  District Court.

         b.         That the Defendant and the Government have entered into a plea agreement, which

  has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2).

         c.         That the Defendant is fully competent and capable of entering an informed plea,

  that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

  the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact

  containing each of the essential elements of the offenses.
                                                    1
Case 5:19-cr-00023-RWS-CMC Document 268 Filed 02/24/21 Page 2 of 2 PageID #: 1092
  .


         d.      Within fourteen (14) days after receipt of the magistrate judge=s report, any party

  may serve and file written objections to the findings and recommendations of the undersigned.

  Both parties waive the objection time period.

         IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

  and the Guilty Plea of the Defendant, and that DALIA JANET CAMPOS ROSALES should be

  finally adjudged guilty of the offenses listed above.

         SIGNED this 24th day of February, 2021.




                                                      ____________________________________
                                                      CAROLINE M. CRAVEN
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
